          WARNING: AT LEAST ONE DOCUMENT COULD NOT BE INCLUDED!
                       You were not billed for these documents.
                                 Please see below.

Document Number Document Description Pages                 Document Error
   Document 8   Attachment             2 DOCUMENT COULD NOT BE RETRIEVED!
   attachment                              However, it may still be viewable individually.
                Case 1:18-cv-02664-TNM Document 8 Filed 11/19/18 Page 1 of 3




                                             District of Columbia


    Senator RICHARD BLUMENTHAL, et al.,




                                                                                  18-cv-02664-TNM
MATTHEW G. WHITAKER, in his official capacity as
 purported Acting Attorney General of the United
                  States, et al.




                                     SUMMONS IN A CIVIL ACTION

                            Matthew G. Whitaker
                            U.S. Department of Justice
                            950 Pennsylvania Avenue, N.W.
                            Washington, DC 20530




                            Elizabeth B. Wydra
                            Brianne J. Gorod
                            Brian R. Frazelle
                            Constitutional Accountability Center
                            1200 18th Street N.W., Suite 501
                            Washington, D.C. 20036




     11/19/2019                                                     /s/ Elizabeth A. Fernandez
                Case 1:18-cv-02664-TNM Document 8 Filed 11/19/18 Page 2 of 3




                                             District of Columbia


    Senator RICHARD BLUMENTHAL, et al.,




                                                                              18-cv-02664-TNM

MATTHEW G. WHITAKER, in his official capacity as
 purported Acting Attorney General of the United
                  States, et al.




                                     SUMMONS IN A CIVIL ACTION

                            President Donald J. Trump
                            The White House
                            1600 Pennsylvania Avenue, N.W.
                            Washington, DC 20500




                            Elizabeth B. Wydra
                            Brianne J. Gorod
                            Brian R. Frazelle
                            Constitutional Accountability Center
                            1200 18th Street N.W., Suite 501
                            Washington, D.C. 20036




       11/19/2018                                                   /s/ Elizabeth A. Fernandez
                Case 1:18-cv-02664-TNM Document 8 Filed 11/19/18 Page 3 of 3




                                             District of Columbia


    Senator RICHARD BLUMENTHAL, et al.,




                                                                                 18-cv-02664-TNM
MATTHEW G. WHITAKER, in his official capacity as
 purported Acting Attorney General of the United
                  States, et al.




                                     SUMMONS IN A CIVIL ACTION

                            Civil-Process Clerk
                            United States Attorney's Office
                            555 4th Street, NW
                            Washington, DC 20530




                            Elizabeth B. Wydra
                            Brianne J. Gorod
                            Brian R. Frazelle
                            Constitutional Accountability Center
                            1200 18th Street N.W., Suite 501
                            Washington, D.C. 20036




      11/16/2018                                                    /s/ Elizabeth A. Fernandez
